                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            SOUTHERN DIVISION
                          No. 7:14-cv-00185-BR

ANNJEANETTE GILLIS, et al.,

     Plaintiffs,

v.                                                          ORDER

MURPHY-BROWN, LLC, d/b/a
SMITHFIELD HOG PRODUCTION
DIVISION,

     Defendant.



     Pending before the court is plaintiffs’ unopposed motion

for pre-and post-judgment interest.      (ECF No. 302).         That motion

is GRANTED.    The award of compensatory damages shall bear

interest at the rate set forth in N.C. Gen. Stat. § 24-1 from

the date of the filing of the complaint, 21 August 2014, until

the entry of judgment, per annum and without compounding.                The

total money judgment (i.e. compensatory damages, pre-judgment

interest, and costs, if any) shall bear interest at the legal

rate at the rate set forth in 28 U.S.C. § 1961(a) from the entry

of judgment until paid, computed daily and compounded annually.

     The Clerk is directed to send copies of this Order to

counsel of record.

          IT IS SO ORDERED this 28th day of December, 2018.

                                ENTER:
                                         David A. Faber
                                         Senior United States District Judge
